DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 4-5: “the plug housing is internally provided with plug core accommodating cavities, and there are a plurality of plug core accommodating cavities” should be corrected to - -the plug housing is internally provided with a plurality of plug core accommodating cavities- -; The original sentence structure is unclear.
Claim 1, line 12: “adapted to” should be corrected to - -configured to mate with- -; The original sentence structure is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0229075).
Regarding claim 1: Lin teaches a safe electrical connector having replaceable interface (see Fig. 9), the electrical connector comprises a plug assembly 1 and a socket assembly 4 (Fig. 9), wherein: the plug assembly 1 comprises a plug housing 12 and a plug core connecting wire fixing body 11, the plug housing 12 is internally provided with a plurality of plug core 121 (Fig. 2), 13 may be detachably mounted inside of a plug core accommodating cavity 121 (see Fig. 2 and Para. 0026), and a connecting wire (e.g. core wires not shown but part of cable 14; see Para. 0026) of the existing plug core 13 penetrates from an upper end of the plug housing 12 (see Fig. 4 and Para. 0026), and the plug core connecting wire fixing body 11 fixes the connecting wire on the plug housing 12 (see Figs. 1-4); and the socket assembly 4 comprises a socket housing 42, the socket housing 42 is internally provided with plug core female end accommodating cavities (within 411; Fig. 9), and the plug core female end accommodating cavities areconfigured to mate with the plug core accommodating cavities (see Figs. 5-6). 
Regarding claim 2: Lin teaches all the limitations of claim 1 and further teaches wherein the electrical connector further comprises a plug and unplug clamping assembly 2, 3, the socket housing 42 is provided with a clamping position 431, the plug and unplug clamping assembly is mounted on the plug housing 12 (see Fig. 1), and the plug and unplug clamping assembly is clamped in the clamping position 431 (see Fig. 5).  
Regarding claim 3: Lin teaches all the limitations of claim 2 and further teaches wherein the plug and unplug clamping assembly 2, 3 comprises a hand grip 3 and an elastic clamping body 2, the elastic clamping body 2 is provided with a clamping projection 211, a right end surface of the clamping projection is provided with a clamping plane (e.g. distal end of projection 211; Fig. 2), the clamping projection 211 is clamped in the clamping position 431 (Fig. 5), the clamping plane is affixed to an inner side of the clamping position 431 (see Fig. 5); the plug housing 12 is provided with a clamping body accommodating groove 151, the elastic clamping body 2 is mounted in the clamping body accommodating groove 151 (see Figs. 1-4), and the clamping projection 211 is pressed into the clamping body accommodating groove 151 when the hand grip 3 moves upward (see Fig. 1).  
Regarding claim 7: Lin teaches all the limitations of claim 1 and further teaches wherein the plug housing 12 comprises a plug housing body (at 12; Fig. 2) and a plug core mounting seat (at 121; Fig. 2), the plug core mounting seat is mounted at a lower part of the plug housing body, and the plug core accommodating cavities 121 are provided in the plug core mounting seat (see Fig. 2).  
Regarding claim 8: Lin teaches all the limitations of claim 7 and further teaches wherein the plug core accommodating cavity 121 comprises a plug core surrounding edge (at 12; Fig. 3) and a plug core positioning convex edge (e.g. within 121; Fig. 3), the plug core positioning convex edge is located at a middle part of the plug core surrounding edge, and an upper part of the plug core positioning convex edge is provided with a plug core fixing hole (e.g. between mount 15; Fig. 2).  
Regarding claim 11: Lin teaches all the limitations of claim 2 and further teaches wherein the plug housing 12 comprises a plug housing body (at 12; Fig. 2) and a plug core mounting seat (at 121; Fig. 2), the plug core mounting seat is mounted at a lower part of the plug housing body, and the plug core accommodating cavities 121 are provided in the plug core mounting seat (see Fig. 2).  
Regarding claim 12: Lin teaches all the limitations of claim 3 and further teaches wherein the plug housing 12 comprises a plug housing body (at 12; Fig. 2) and a plug core mounting seat (at 121; Fig. 2), the plug core mounting seat is mounted at a lower part of the plug housing body, and the plug core accommodating cavities 121 are provided in the plug core mounting seat (see Fig. 2).  





Claims 1-2, 9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziemke (US 2009/0185777).
Regarding claim 1: Ziemke teaches a safe electrical connector 1 having replaceable interface (see Fig. 1c), the electrical connector comprises a plug assembly 2 and a socket assembly 3 (Fig. 2), wherein: the plug assembly 2 comprises a plug housing 70 and a plug core connecting wire fixing body 28, the plug housing 70 is internally provided with a plurality of plug core accommodating cavities (e.g. for accommodating male connect means 9; see Fig. 4a), 40 may be detachably mounted inside of a plug core accommodating cavity (see Figs. 4a-4c), and a connecting wire (e.g. core wires not shown but located within sleeve 28; see Fig. 1a) of the existing plug core 40 penetrates from an upper end of the plug housing 70 (see Fig. 4a), and the plug core connecting wire fixing body 28 fixes the connecting wire on the plug housing 70 (see Figs. 1-4); and the socket assembly 3 comprises a socket housing 5, the socket housing 5 is internally provided with plug core female end accommodating cavities (e.g. cavities holding terminals mating with cores 40), and the plug core female end accommodating cavities areconfigured to mate with the plug core accommodating cavities (see Figs. 3a-3b). 
Regarding claim 2: Ziemke teaches all the limitations of claim 1 and further teaches wherein the electrical connector further comprises a plug and unplug clamping assembly 24, 30, the socket housing 5 is provided with a clamping position (e.g. above 13a; Fig. 2), the plug and unplug clamping assembly is mounted on the plug housing 70 (see Fig. 2), and the plug and unplug clamping assembly is clamped in the clamping position (see Fig. 2).  
Regarding claim 9: Ziemke teaches all the limitations of claim 1 and further teaches wherein an upper end of the plug housing 70 is provided with a connecting wire passing post 22a, a middle part of the connecting wire passing post is provided with a connecting wire passing hole (e.g. within 22a; Fig. 1c); the electrical connector is further provided with a sealing ring 26, the sealing ring 26 is placed in the connecting wire passing hole (Para. 0038), the plug core 28 is mounted on an end of the connecting wire passing post 22a, and the plug core connecting wire fixing body presses the sealing ring 26 (Fig. 1a).  
Regarding claim 14: Ziemke teaches all the limitations of claim 2 and further teaches wherein an upper end of the plug housing 70 is provided with a connecting wire passing post 22a, a middle part of the connecting wire passing post is provided with a connecting wire passing hole (e.g. within 22a; Fig. 1c); the electrical connector is further provided with a sealing ring 26, the sealing ring 26 is placed in the connecting wire passing hole (Para. 0038), the plug core connecting wire fixing body 28 is mounted on an end of the connecting wire passing post 22a, and the plug core connecting wire fixing body presses the sealing ring 26 (Fig. 1a).  

Allowable Subject Matter
Claims 4-6, 10, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSCAR C JIMENEZ/Examiner, Art Unit 2833